Aflac Incorporated 3rd Quarter 2008 Form 10-Q [g16445e10vq.htm]
EXHIBIT 10.30
SPECIAL RETIREMENT AGREEMENT
THIS SPECIAL RETIREMENT AGREEMENT (“Agreement”) is effective as of the 12th of
August, 2008 (the “Effective Date”), by and between American Family Life
Assurance Company of Columbus (“Aflac”) and Akitoshi Kan (“Kan”).
STATEMENT OF BACKGROUND
WHEREAS, Kan and Aflac enjoyed a mutually beneficial employment relationship
during which time Kan provided invaluable leadership as a senior executive
officer; and
WHEREAS, Kan retired from employment and separated from service with Aflac
effective as of June 30, 2008 (the “Retirement Date”); and
WHEREAS, in recognition of his years of dedicated service, Aflac desires to
provide certain additional retirement benefits to Kan;
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the sufficiency of which
hereby is acknowledged, Aflac and Kan agree as follows:
STATEMENT OF AGREEMENT
1. Special Retirement Benefits. In recognition of Kan’s dedication and service
to Aflac, subject to the terms of this Agreement, Aflac will pay Kan the special
retirement benefits described below in this Section.
(a) Lump-Sum Benefit. Kan shall receive a single, lump-sum distribution in the
amount of TWO HUNDRED EIGHTY-SIX THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS
($286,500.00). The lump-sum payment to Kan under this Section 1(a) will be paid
on or before September 1, 2008. The lump-sum payment under this provision will
be subject to all applicable taxes and other withholdings.
(b) Recurring Benefit. Commencing as of January 1, 2009, Aflac shall pay to Kan
as a special retirement benefit, a monthly amount equal to THREE THOUSAND FOUR
HUNDRED FIFTY-NINE DOLLARS AND SIXTY-FIVE CENTS ($3,459.65) less applicable
taxes and other withholdings. The payments under this provision shall continue
for each calendar month through the calendar month in which Kan’s death occurs,
at which time Aflac’s obligation under this Section 1(b) shall automatically
cease; provided, however, that should Kan predecease his spouse, Aflac shall
continue (commencing for the calendar month following the calendar month in
which Kan dies) to make monthly payments to her in
Page 1 of 3

 



--------------------------------------------------------------------------------



 



the amount of ONE THOUSAND SEVEN HUNDRED TWENTY-NINE DOLLARS AND EIGHTY-THREE
CENTS ($1,729.83) through the calendar month in which her death occurs. Upon
receipt of notice of Kan’s death (or his spouse’s death as may be applicable),
Aflac shall make any final payment due under this provision to the appropriate
legal estate.
2. Benefits Not Assignable. The special retirement benefits set forth in
Section 1 of this Agreement are intended solely for the benefit of Kan (and his
spouse) and are not assignable without the prior written approval of Aflac, nor
shall the same be transferred by operation of law without Aflac’s written
consent. Any such attempted or purported assignment without such prior written
consent shall be voidable at Aflac’s option.
3. No Effect on Other Benefits. The amount and payment of the benefits hereunder
shall have no effect on the amount or payment of any other benefits or other
amounts due to Kan from Aflac.
4. I.R.C. Section 409A. This Agreement documents a legally binding right created
on August 12, 2008, by action of the Compensation Committee of the Aflac Board
of Directors, and is drafted so as to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). Each and every payment made
pursuant to this Agreement shall be considered a separate payment for purposes
of Section 409A. To the extent that any provision of this Agreement or any
amount payable to Kan by Aflac or any Aflac plan is deemed to violate
Section 409A, the parties will negotiate in good faith an alternative
arrangement that will comply with the requirements of Section 409A.
5. Miscellaneous.
(a) Governing Law. This Agreement will be governed by and construed under the
laws of the State of Georgia, without regard to choice of laws rules of the
State of Georgia.
(b) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
(c) Effect of Copy. The parties agree that a reproduction (copy) of this
executed Agreement shall have the same legal force and effect as the original
executed Agreement. The parties hereby knowingly and voluntarily waive all
evidentiary, procedural and other objections to the introduction of a copy of
this Agreement as evidence in any administrative or legal proceeding.
(d) Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections will,
unless otherwise provided, refer to sections hereof.
(e) Amendments and Waivers. Except as otherwise specified herein, this Agreement
may be amended only with the written consent of Aflac and Kan.
(f) No Third-Party Beneficiaries. Nothing herein, expressed or implied, is
intended or will
Page 2 of 3

 



--------------------------------------------------------------------------------



 



be construed to confer upon or give to any person, firm, corporation or legal
entity, other than the parties hereto, any rights, remedies or other benefits
under or by reason of this Agreement.
(g) Notices. All notices, communications and deliveries hereunder must be made
in writing signed by or on behalf of the party making the same and must be
delivered personally or by telecopy transmission or electronic network
transmission or sent by registered or certified mail (return receipt requested)
or by any national overnight courier service (with postage and other fees
prepaid) as follows:

     
To Kan:
  To Aflac:
 
   
At the address maintained in Aflac’s
records from time-to-time.
  Audrey Boone Tillman
Executive Vice President, Corporate Services
Aflac Incorporated
1932 Wynnton Road
Columbus, GA 31999

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Any such notice,
communication or delivery will be deemed given or made (i) on the date of
delivery if delivered in person (by courier service or otherwise), (ii) upon
transmission by facsimile or electronic network transmission if receipt is
confirmed by telephone, provided transmission is made during regular business
hours, or if not, the next business day, or (iii) on the third business day
after it is mailed by registered or certified mail.
(h) Binding Effect. This Agreement will be for the benefit of, and will be
binding upon, Aflac and Kan and their respective heirs, personal
representatives, legal representatives, successors and assigns.
IN WITNESS WHEREOF, the parties have executed this Agreement on this 18th day of
August, 2008, effective as of the date first above written.

     
 
  American Family Life Assurance
Company of Columbus (Aflac)
 
   
 
   
/s/ Akitoshi Kan                
  By: /s/ Daniel P. Amos                      
Akitoshi Kan
         Daniel P. Amos
       Chairman & Chief Executive Officer
 
   
/s/ Rena B. Lane             
  Attest: /s/ Joey M. Loudermilk           
Witness
             Joey M. Loudermilk
           General Counsel & Corporate Secretary

Page 3 of 3

 